United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, JOSE MARTI
STATION, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0187
Issued: May 29, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 5, 2018 appellant filed a timely appeal from a July 12, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on January 30, 2018, as alleged.
FACTUAL HISTORY
On April 27, 2018 appellant, then a 31-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on January 30, 2018 at 10:40 a.m., he injured his left ankle
while in the performance of duty. He stated that there was fake grass covering a hole near a
1

5 U.S.C. § 8101 et seq.

mailbox and when he stepped in it his ankle popped. Appellant described his left ankle condition
as osteochondritis dissecans of the talus. On the reverse side of the claim form, the employing
establishment indicated that he had not stopped working. It also challenged the claim noting that
appellant had not previously reported the alleged accident and had not submitted medical
documentation.
In an unsigned and undated statement that accompanied the claim form, appellant noted
that he had previously submitted a Form CA-1 to his supervisor, but that it seemed to have never
reached its required destination. He stated that when he originally asked for the claim form, his
supervisor had told him that he had not been injured at work, and that the injury was “‘probably
from skateboarding.’” Appellant noted that he did not skateboard. He obtained the appropriate
claim form from a Union steward, and when he brought it to his supervisor, A.G., he reportedly
did not even look at appellant and just asked what it was. Another individual, R.J., reportedly told
appellant to leave the form on his desk and he would take care of it. Appellant made a copy of the
claim form and put it in his drawer. He noted that when he returned to the station after surgery,
there was nothing of his remaining in the drawer. Appellant further indicated that he was told to
write this statement explaining the delay.
In an e-mail dated May 15, 2018, F.A., a supervisor, noted that he had not been informed
of an incident as reported by appellant. He stated that he had been in a step meeting with appellant
and noticed he was holding his knee. When F.A. asked appellant if he was okay, appellant
reportedly responded that he had just hurt his knee playing soccer. In another e-mail dated May 25,
2018, A.G., a supervisor, stated that appellant had not reported an incident or injury to him at any
time.
In a May 31, 2018 development letter, OWCP notified appellant that the employing
establishment challenged his claim because he did not timely report the accident and had not
provided medical evidence. It advised him of the factual and medical evidence necessary to
establish his claim. OWCP provided appellant a questionnaire to complete regarding the
circumstances of the alleged January 30, 2018 employment incident and afforded appellant 30
days to submit the requested factual information and medical evidence.
In a letter dated May 31, 2018, the employing establishment explained the reasons for its
challenge of appellant’s claim. It noted that he had not provided documentation regarding an
earlier submission of his claim and that management denied being notified of the alleged injury.
The employing establishment further stated that the alleged date of injury was the same date as an
investigative interview for disciplinary action and noted that at the interview on January 30, 2018,
appellant stated that on January 26, 2018 he left work early to have an x-ray performed on his foot.
It stated that his claim was filed after a notice of removal on March 16, 2018. Attached to the
letter was a request for disciplinary action dated January 30, 2018, which included an interview
with appellant in which he stated that he had to leave early on January 26, 2018 in order to see his
physician regarding an x-ray on his foot. The employing establishment also attached a notice of
removal dated March 16, 2018.
A leave analysis form dated January 30, 2018 demonstrated that appellant had used
unscheduled leave intermittently between December 11, 2017 and January 26, 2018. The first

2

page of a Family and Medical Leave Act form dated March 26, 2018 demonstrated that appellant
had requested leave beginning March 22, 2018 for his own serious health condition.
On June 26, 2018 appellant replied to OWCP’s questionnaire. He stated that, on the date
of injury, he was delivering mail to a residence when he took a step onto what he thought was
grass, but was actually fake grass. Appellant heard a “pop” in his ankle and fell. He noted that he
was already wearing an ankle brace on his right ankle, and limped the rest of his route. Appellant
stated that he took one day off work, but after three days, his ankle was still swollen. He noted
that he told his supervisor about the incident on either February 2 or 3, 2018, and that the supervisor
told him he probably was hurt by skateboarding. Appellant stated that he could not obtain a
statement from a shop steward with relation to filing of his claim because she was no longer
working in the same position or location. He noted that he sought treatment with his physician on
February 5, 2018.
By decision dated July 12, 2018, OWCP denied appellant’s claim. It found that he had not
submitted the necessary factual evidence to establish that a work-related injury occurred as
described. It concluded, therefore, that appellant had not met the requirements to establish an
injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components which must be considered in conjunction with one another. The
first component to be established is that the employee actually experienced the employment
incident which is alleged to have occurred. The second component is whether the employment
incident caused a personal injury and generally can be established only by medical evidence.5
An employee has the burden of establishing the occurrence of an injury at the time and
place, and in the manner alleged, by a preponderance of the reliable, probative, and substantial
2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

K.L., Docket No. 18-1029 (issued January 9, 2019).

3

evidence.6 An injury does not have to be confirmed by eyewitnesses to establish that an employee
sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.7 It is
well established that a claimant cannot establish fact of injury if there are inconsistencies in the
evidence that cast serious doubt as to whether the specific event or incident occurred at the time,
place, and in the manner alleged.8 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged injury
and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an
employee’s statements in establishing a claim.9 However, an employee’s statement alleging that
an injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence.10
ANALYSIS
The Board finds that appellant has met his burden of proof to establish that the employment
incident occurred in the performance of duty on January 30, 2018, as alleged.
While there is a factual inconsistency of record regarding whether appellant had notified
his supervisors of the alleged injury before filing this claim, the Board finds that it does not cast
sufficient doubt to refute his account of the time, place, and manner of the claimed injury on
January 30, 2018.11 Appellant’s statement on his claim form that his left ankle was injured at
10:40 a.m. on January 30, 2018 at a particular address when he stepped onto fake grass and fell
into a hole, “popping” the ankle, contains clear detail regarding the time, place, and manner of his
claimed injury.12 He noted that he sought medical treatment with his physician on February 5,
2018 and that he took a day off work subsequent to the incident in relation to the injury.
Appellant’s remark that he left work on January 26, 2018 for a foot x-ray is consistent with his
account of wearing an ankle brace on his right ankle on the date of the incident. That he had an
6

T.M., Docket No. 17-1194 (issued February 4, 2019); William Sircovitch, 38 ECAB 756, 761 (1987); John G.
Schaberg, 30 ECAB 389, 393 (1979).
7

J.R., Docket No. 18-1079 (issued January 15, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

8

T.D., Docket No. 15-1577 (issued January 20, 2016); Gene A. McCracken, 46 ECAB 593 (1995); Mary Joan
Coppolino, 43 ECAB 988 (1992).
9

M.C., Docket No 18-1278 (issued March 7, 2019); Robert A. Gregory, 40 ECAB 478, 483 (1989).

10

L.G., Docket No. 18-1050 (issued March 1, 2019); D.B., 58 ECAB 464, 466-67 (2007).

11

See Dean S. Chartier, Docket No. 96-1315 (issued March 16, 1998); Tammy Weidman, Docket No. 96-0037
(issued October 15, 1997); Jan Toney, Docket No. 94-0774 (issued September 26, 1995). See also A.B., Docket No.
14-0522 (issued November 9, 2015) (fact of incident not established where there was substantial inconsistency
between the employee’s account of events and the accounts of coworkers and supervisor with regard to the time and
place of his alleged injury); V.J., Docket No. 13-1460 (issued January 7, 2014) (claimed incident not established where
employing establishment investigation revealed inconsistencies between the employee’s account of the claimed
incident and those of coworkers); J.W., Docket No. 12-0926 (issued October 1, 2012) (claimed incident not established
where there were inconsistencies between the employee’s statements and evidence at the scene of the alleged incident).
12

See supra note 10.

4

investigative interview on the same date as the incident of January 30, 2018 and was later notified
of removal on March 16, 2018 are also consistent with appellant’s account.
As such, the only factual inconsistency of record is whether appellant had previously
notified his supervisors of the alleged January 30, 2018 employment injury before submitting the
current claim. The Board finds that this factual inconsistency, by itself, does not cast sufficient
doubt to refute appellant’s account of the time, place, and manner of the claimed injury.13 As an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence, and as
appellant both responded to OWCP’s request for additional factual information and his description
of the incident contained clear detail regarding the time, place, and manner of his claimed injury,
the record is sufficient to meet his burden of proof to establish that the incident occurred on
January 30, 2018, as alleged.14
The Board therefore finds that the July 12, 2018 decision shall be set aside and the case
remanded to OWCP to determine whether appellant has established an injury causally related to
the accepted January 30, 2018 employment incident. Following this and any other such
development as deemed necessary OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has established that the employment incident occurred in
the performance of duty on January 30, 2018, as alleged.

13

Supra notes 12 and 15.

14
Id. See also M.M., Docket No. 17-1522 (issued April 25, 2018); D.C., Docket No. 17-0690 (issued July 19,
2017); E.W., Docket No. 17-0069 (issued May 23, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the July 12, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision of the Board.
Issued: May 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

